Exhibit 16.1 Phone (310) 568-1625 Fax (310) 410-0371 www.kabanico.com May 6, 2011 Office of the Chief Accountant SECPS Letter File Mail Stop 9-5 Securities and Exchange Commission SEC Headquarters treet, NE Washington, DC 20549 Re: AUARSOUND, INC. File No. 000-51543 We have read the statements that we understand AURASOUND, INC. will include under Item 4.01 of Form 8-K, dated May 6, 2011, regarding the recent change of auditors. We agree with such statements made regarding our firm. /s/ Kabani & Company, Inc. Kabani & Company, Inc.
